DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-18, 20, 26 and 28 are objected to because of the following informalities:  Claims 15, 17, 18, 20, 26 and 28 claim the term ‘forth’ throughout which should be ‘fourth’  Claim 16 is objected to inasmuch as it depends from claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurik et al. (US 2016/0298827 A1).
Regarding claim 1, Jurik teaches a first light source (40, figure 8) comprising a green light device configured to emit a green light beam;

A third light source (20, figure 8) comprising a first red light device configured to emit a light beam with a peak wavelength longer than 630 nm (paragraph 0034); and
A first beam combiner (152, 154, figure 8) configured to combine the red light beam, the green light beam and the blue light beam so as to form a co-axial light path;
Wherein the first beam combiner comprises a X-plate dichroic mirror (see figure 8), which has multiple layers of dielectric coating to function as a long pass dichroic mirror (paragraph 0041).
Regarding claim 6, Jurik teaches that the first blue light device and the first red light device can be other semiconductor light devices (paragraph 0041).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (US 2016/0298827 A1) in view of Kitano et al. (US 2012/0327374 A1).

Wherein the green light beam, the blue light beam and the red light beam will be combined by the first and third beam combiners into a co-axis light path without Etendue increase (152 and 154 are not diffusive surfaces so there won’t be any Etendue increase).
Jurik does not teach a second beam combiner configured to assist the first beam combiner in forming the coaxial light path, wherein the second beam combiner comprises at least one dichroic mirror.
Kitano teaches a second beam combiner (53, figure 4) configured to assist the first beam combiner in forming the coaxial light path, wherein the second beam combiner comprises at least one dichroic mirror (paragraph 0094).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the illumination system of Jurik to use the phosphor converted green of Kitano in order to improve brightness.
Regarding claim 10, Jurik does not specify a mixing rod or mixing hollow pipe and a condenser lens, wherein a combined light beam from the coaxial light path hits the mixing rod or mixing hollow pipe for homogenization and is then condensed by the condenser lens to illuminate the micrdisplay panel at a certain required angle.
Kitano teaches a mixing rod or mixing hollow pipe (60, figure 4) and a condenser lens (116, 117, figure 5), wherein a combined light beam from the coaxial light path hits the mixing rod or mixing hollow pipe for homogenization and is then condensed by the condenser lens to illuminate the micrdisplay (80, figure 5) panel at a certain required angle.
.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0100639 A1) in view of Jurik et al. (US 2016/0298827 A1).
Regarding claim 21, Li teaches a first light source comprising at least a first green light device configured to emit a green light beam (901, 902, figure 12);
A second light source comprising at least a first blue light device configured to emit a blue light beam (see 914, 912, figure 12);
A third light source comprising at least a first red light device (911, figure 12)  configured to emit a first red light beam;
At least a first beam combiner (951-953, figure 12) configured to combine the first red light beam, the green light beam, and the blue light beam so as to form a coaxial light path;
Wherein the first beam combiner comprises a dichroic x-plate mirror (paragraphs 0066-0069) , which has multiple layers dielectric coating to function as a long pass dichroic filter; and
Wherein at least one of the first, the second and the third light source comprises at least a laser diode configured to emit a laser beam (see claim 3).
Li does not specify that the first red light has a peak wavelength longer than 630 nm.
Jurik teaches that the first red light has a peak wavelength longer than 630 nm (paragraph 0034).
It would have been obvious to a person having ordinary skill in the art at the time the invention as made to modify the illumination system of Li to make the peak wavelength of the red higher than 630 nm as taught in Jurik in order to improve color rendering in the light device.

Allowable Subject Matter
Claim 3-5, 7-9, 11, and 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art does not teach the 25 nm difference nor is it an obvious modification inasmuch as this feature functions to improve the reflection/transmission characteristic of a wedge type dichroic element which is combining light of two similar wavelengths.  Claim 7-8 contains allowable subject matter at least inasmuch as it depends from claim 3.
Regarding claims 4 and 5, prior art does teach phosphor converted LEDs pumped by blue light, but does not teach that the second blue LED pumps the red phosphor/green phosphor conversion plate from the top of the conversion plate.
Regarding claim 9, prior art teaches fly-eye lens arrays and condenser lenses however this is not an obvious modification of the art used to reject claim 2.  Claim 11 contains allowable subject matter at least inasmuch as it depends from claim 9.
Regarding claim 12, closest prior art is Lin et al. (US 2014/0293234 A1) which does not teach that ever light source has a collimator or that the red light has a peak wavelength of greater than 630 nm.
Claims 13-20 are allowable at least inasmuch as they depend from claim 12.
Regarding claim 22, prior art does not teach the combined light beam goes through a fly eye lens array and then is condensed by a condenser lens to illuminate a microdisplay.
Claims 23-25 contain allowable subject matter at least inasmuch as they depend from claim 22.
Regarding claim 26, prior art does not teach the second beam combiner comprises a single dichroic mirror and the combined light beam is incident to a fly eye lens and then a condenser lens to illuminate a microdisplay.
Regarding claim 27, prior art does not teach blue laser beam being converted using a color wheel and wherein the coaxial light hits a fly eye lens then a condenser lens and illuminates a microdisplay.
Claim 28 contains allowable subject matter at least inasmuch as it depends from claim 27.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/12/2022